DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Akuzawa (US 20160072972) in view of Kato (US 20080199199).
With respect to claim 1 (similarly claims 6-7 [0116]), Akuzawa teaches an apparatus (e.g. MFP 101 Figs 1 and/or 3 [0032]) including a plurality of functions (e.g. including scanning and printing i.e. plurality of functions, as suggested in [0037]) comprising:
 a memory (e.g. RAM 112 and/or ROM 113 Fig 1 [0034]); 

arrange (e.g. arrange [0066]), on a first screen (e.g. on a first screen, see Fig 4A [0066]), a first software key to execute one function according to a specific setting content (e.g. a copy button 401 Fig 4A to execute a copy function according to a specific setting content, see Fig 4B [0054]-[0056]), and 
arrange (e.g. arrange [0066]), on a second screen (e.g. on a second screen, see Fig 4B [0066]), a second software key to execute the one function according to the specific setting content (e.g. a second button Fig 4B to execute the copy function according to the specific setting, see Fig 4B), wherein the second software key is created according to receiving an instruction from a user to create the second software key (e.g. the second button is created according to receiving instruction from a user to create the second button, as suggested in Figs 10-11 [0057], [0065] i.e. Upon pressing a button on the menu screen, setting information about the button is loaded from the synchronized setting DB 206 and non-synchronized setting DB 207, thereby calling a function matching an application ID 612 (FIG. 10)).
However, Akuzawa fails to teach wherein the first software key is created according to frequency in use of executing the one function according to the specific setting content;
Kato teaches a first software key is created (e.g. a job template is generated, see Fig 17 S46, see also Fig 5 [0057]) according to frequency in use of executing the one function according to the specific setting content (e.g. yes S45 Fig 17 i.e. according to frequency of use of executing the job/copy template according to specific setting, see [0081]-[0083]);
Akuzawa and Kato are analogous art because they all pertain to generating copy button/template. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Akuzawa to include: wherein the first software key is created according to frequency in use of executing the one function according to the specific setting content, as suggested by Kato. The benefit of the modification 
With respect to claim 4, Akuzawa teaches the apparatus according to claim 1, wherein the first software key can be deleted from the first screen (e.g. Fig 16 S1603 [0101] where the first software key can be deleted if it becomes unnecessary).
With respect to claim 5, Akuzawa teaches the apparatus according to claim 1, wherein the plurality of the functions includes at least a copying unit (e.g. the plurality functions include a copying unit, see Fig 4A i.e. The button 401 is used to transit to the copy controller 210 [0053]).

Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Akuzawa (US 20160072972) in view of Kato (US 20080199199) and further in view of Morita (US 20190104219).
With respect to claim 2, Akuzawa in view of Kato teaches the apparatus according to claim 1.
However, Akuzawa fails to teach wherein one or more history buttons are arranged together with icons respectively corresponding to the plurality of functions, and the history button is created according to execution of a job using at least one - 17 -10186326US02 function of the plurality of functions.
Morita teaches one or more history buttons are arranged together with icons respectively corresponding to the plurality of functions (e.g. history status 405 Fig 4 is arranged together with icons 406-408 respectively corresponding to the plurality of functions, see [0042], see also button 509 Fig 5 for calling a "frequently-used settings" screen that displays buttons corresponding to saved transmission settings [0046]), and the history button is created according to execution of a job using at least one - 17 -10186326US02 function of the plurality of functions (e.g. history status 405 is for calling a job history-status screen, see [0042] and button 509 Fig 5 for calling a "frequently-used settings" screen that displays buttons corresponding to saved transmission settings [0046], which suggest that history status 405/509 is created according to execution of a job using at least one - 17 -10186326US02 function of the plurality of functions 406-408 of Fig 4).

With respect to claim 3, Akuzawa in view of Kato and Morita teaches the apparatus according to claim 2, wherein the second software key is created by selecting the history button and issuing the instruction for creating the second software key based on the selected history button (Morita e.g. 708 Fig 7 is created by selecting 509 and pressing 706, see Fig 7 [0049]-[0050]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675